Citation Nr: 0713238	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-41 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep disorder with 
fatigue and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1998 to March 
1999.  The veteran's DD Form 214 reveals that he was given an 
"uncharacterized" discharge at the time of his entry level 
separation in March 1999.  The relevant VA regulation 
provides that if a former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable. 38 C.F.R. § 
3.12(a) (2006).  Where enlisted personnel are 
administratively separated from service on the basis of 
proceedings initiated on or after October 1, 1982, the 
separation may be classified as one of three categories of 
administrative separation that do not require 
characterization of service by the military department 
concerned. 38 C.F.R. § 3.12(k).  The veteran's entry level 
separation falls under one of the enumerated categories of 
administrative separations discussed in 38 C.F.R. § 3.12(k). 

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for headaches, 
depression, and a sleep disorder with fatigue and weakness.  
He contends these conditions are related to service.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
claimed conditions.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

Service medical records indicate the veteran was treated for 
mental health problems, fatigue, depression, and headaches in 
service.  However, there is no medical evidence whatsoever 
associated with the file, containing either a current 
diagnosis or a nexus opinion, and it does not appear the 
veteran has been able to obtain medical treatment thus far.  
The veteran states he does not have medical evidence because 
does not have private medical insurance and was turned down 
by the VAMC in Fayetteville on the basis that he does not 
qualify for treatment.  He was scheduled for a VA examination 
in May 2006 but it is not clear that notice of this 
examination was mailed to the veteran, or that the veteran 
even realized he missed an examination.  A VA examination is 
necessary in order to determine whether there is any link 
between the treatment sought in service and any current 
condition(s) the veteran has.

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this remand and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2006).  The veteran is further notified that 
the VA examination will be of no cost to him, requires no 
private medical insurance, and is necessary in order for his 
claim to have a chance of success.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the effective date 
of an award in an increased rating claim.  Although there is 
an undated letter containing this information in the file, it 
does not appear the letter was mailed to the veteran or when.  
Notice needs to be provided to the veteran in this regard. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
any headaches, depression, and sleep 
disorder with fatigue and weakness he may 
have.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, especially the service 
medical records, and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
any current diagnosis the veteran has had 
its onset during service or is in any 
other way causally related to his active 
service

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

2.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

